          Case 1:20-cv-10263-JMF Document 30 Filed 04/06/21 Page 1 of 4




                                                              April 6, 2021

Via ECF
The Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

                                       Re: Melendez v. Pronto Gas Heating Supplies, Inc. et ano
                                       20-cv-10263-(JMF) (KNF)

Dear Judge Furman:

       The parties submit this joint letter in advance of the initial pretrial conference currently
scheduled for April 20, 2021 at 3:30 PM, pursuant to court order. (Doc. No. 20). Specifically, the
Court directed the parties to issue a joint letter providing their views on whether the case should
be formally stayed. Plaintiff respectfully requests that the Court stay the instant civil proceeding;
Defendants oppose Plaintiff’s request to stay this action.

Status of the Criminal Matter

        On February 9, 2021, Mr. Melendez was scheduled to surrender the custody of detectives
of the New York Police Department (“NYPD”). However, on February 5, 2021, Mr. Costin
contacted the Office of the Bronx District Attorney (Bronx DA) to discuss the pending arrest and
nature of charges. On February 9, 2021, Mr. Costin was informed by the NYPD that the arrest
was not going to occur at that time, due to the Bronx DA’s investigation of the criminal allegations.
Since February 9, 2021, the Bronx DA’s office has been in regular contact with Mr. Costin. The
Bronx DA’s office is currently conducting an ongoing investigation into the criminal allegations.
At the conclusion of the investigation, the Bronx DA will either request the NYPD arrest Mr.
Melendez or conclude that it will not prosecute Mr. Melendez. The current status of the
investigation and a timeline to conclude the investigation were not disclosed.

Plaintiff’s Position

         Mr. Melendez requests a stay in the proceedings against him. He believes that Defendants
filed a criminal complaint with the NYPD in this matter in retaliation to his filing the instant civil
case. Mr. Melendez denies the counterclaim allegations and asserts his innocence.

        Based on these facts, Mr. Melendez requests that the Court stay the civil proceedings until
the Bronx DA completes its criminal investigation. The penalties Mr. Melendez faces are severe.
Defendants falsely claim that he stole in excess of $50,000 in cash and merchandise over a period
of approximately 20 months. Defendants assert that as of the filing of the amended answer, that it
is was still investigating the extent of the alleged theft. (Doc. No. 25 para. 130-132) These
allegations subject Mr. Melendez to prosecution pursuant to Grand Larceny in the 2nd Degree, in
           Case 1:20-cv-10263-JMF Document 30 Filed 04/06/21 Page 2 of 4

The Hon. Jesse M. Furman
April 6, 2021
Page 2 of 4

violation of Penal Law §155.35, which is punishable as a Class C Felony with a maximum prison
term of fifteen (15) years.

        The Bronx DA’s office requires a reasonable amount to time to conduct its criminal
investigation and make a decision about whether the allegations should be prosecuted. The two
months afforded to the Bronx DA is a relatively short period to time to conduct a criminal
investigation. Abraham v. Aquilone, 2012 U.S. Dist. LEXIS 70205 *2-3; 2012 WL 1820869
(SDNY 2012) (staying discovery for five months due to a criminal investigation).

        Mr. Melendez respectfully requests that in the interest of justice, the Court exercise
discretion and stay the civil proceedings in this matter. "A district court may stay civil proceedings
when related criminal proceedings are imminent or pending, and it will sometimes be prudential
to do so." Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 98 (2d Cir. 2012). When
deciding whether to stay civil proceedings pending imminent criminal proceedings, courts of this
Circuit consider six factors: 1) the extent to which the issues in the criminal case overlap with
those presented in the civil case; 2) the status of the case, including whether the defendants have
been indicted; 3) the private interests of the plaintiffs in proceeding expeditiously weighed
against the prejudice to plaintiffs caused by the delay; 4) the private interests of and burden on the
defendants; 5) the interests of the courts; and 6) the public interest. Id. at 99.

         Plaintiff believes that the civil proceeding should be stayed for many reasons. Mr.
Melendez is concerned that he will not be able to adequately defend himself against any of the
allegations of the counterclaim, as he will have to invoke the 5th Amendment during the civil
litigation. The allegations of the criminal complaint are that Mr. Melendez stole in excess of
$50,000.00 from Defendants. The relevant definition of larceny under New York State Law
requires “intent to deprive another of property or to appropriate the same to himself or to a third
person, he wrongfully takes, obtains or withholds such property form an owner thereof.” Penal
Law §155.05. As a result, the issues raised in the counterclaim and criminal proceeding are
identical and will result in parallel litigation. If the civil case is not stayed, then Mr. Melendez
will be forced to choose between whether to incriminate himself or to refuse to fully participate in
discovery. The New York State Court of Appeals realizes that “When a defendant fails to present
evidence on his own behalf in a civil case ... but chooses instead to assert his constitutional
privilege, he places himself at an obvious disadvantage. “Steinbrecher v Wapnick (24 NY2d 354,
365, 300 N.Y.S.2d 555, 248 N.E.2d 419 rearg denied 24 N.Y.2d 1038).

         “A stay can protect a civil defendant from facing the difficult choice between being
prejudiced in the civil litigation, if the defendant asserts his or her Fifth Amendment privilege, or
from being prejudiced in the criminal litigation if he or she waives that privilege in the civil
litigation.” Louis Vuitton Malletier S.A. at 96-100.

        Mr. Melendez asserts that the only reason he faces criminal prosecution is because he dared
to enforce his rights under the FLSA and NYLL. He respectfully requests that he not have to face
the indignity and additional burden of having to simultaneously defend himself in a retaliatory
criminal proceeding and a retaliatory counterclaim. Mr. Melendez initiated the criminal
proceedings and will not be prejudiced by any delay in the civil proceedings. Further, the criminal


Court-04
           Case 1:20-cv-10263-JMF Document 30 Filed 04/06/21 Page 3 of 4

The Hon. Jesse M. Furman
April 6, 2021
Page 3 of 4

investigation is dependent on the timeliness of Defendants’ investigation of the alleged criminal
activity. For these reasons, Mr. Melendez requests the Court exercise its discretion and stay civil
proceedings during the pendency of the criminal matter. Plaintiff requests an opportunity to file a
motion to stay if it will aid the Court.

Defendants’ Position

       Defendants oppose a stay of this action — an action Plaintiff commenced with full
knowledge of his multi-year scheme to embezzle thousands of dollars from Defendants. That
Defendants would pursue criminal charges given the extraordinary nature and scope of Plaintiff’s
theft was entirely foreseeable and Plaintiff’s request to stay the action should be denied.

        A stay of a civil action is an “extraordinary remedy.” Louis Vuitton Malletier S.A. v. LY
USA, Inc., 676 F.3d 83, 98 (2d Cir. 2012). “The party seeking a stay bears the burden of
establishing its need.” Maldanado v. City of New York, 17-cv-6618, 2018 U.S. Dist. LEXIS 93417
at *4 (S.D.N.Y. June 2, 2018) (citations omitted). Plaintiff fails to satisfy this burden.

        Analyzing the first Louis Vuitton factor cited above (overlap of civil and criminal issues),
Defendants’ concede that the issues in the criminal case overlap with Defendants’ counterclaims,
but also note that this was clearly foreseeable by Plaintiff.

         As to the second factor, it is significant that Plaintiff has not been indicted. “Courts in this
district have generally refused to stay a civil proceeding where the defendant has not been indicted
but is under criminal investigation.” Abraham v. Aquilone, 11-cv-5947, 2012 U.S. Dist. LEXIS
70205 at * 2 (S.D.N.Y. May 15, 2012). Indeed, “Whether the [party requesting the stay] has been
indicted has been described as the most important factor to be considered in the balance of factors
and where the [party seeking the stay] has not yet been indicted, the factor tips strongly in [the
party opposing the stay’s] favor and provides sufficient grounds, standing alone, to deny the
request for a stay. Maldanado at *4 (emphasis added).

        With regard the third factor (weighing the interest of proceeding expeditiously versus
prejudice of delay), Defendants should not be forced to wait until some indeterminate time to
vigorously oppose Plaintiff’s claims, but also seek recovery on their own counterclaims.
“[B]efore an indictment has been issued against [the party seeking the stay], the potential prejudice
to the [party opposing the stay] in the form of indefinitely delaying civil proceedings is great and
[the party opposing the stay’s] interest in proceeding expeditiously with civil litigation outweighs
the risk to the [party seeking the stay’s] interests. Id. at *6.

        With regard to the fourth factor — private interests of and burden on, in this case, the
plaintiff — Defendants submit that Plaintiff knew or should have known that criminal charges
would be brought and his own interests should not burden Defendants and prohibit them from
timely seeking redress. As to the fifth factor, the interest of the Court, Defendants submit the
Court’s interest in prompt resolution of civil matters warrants proceeding now. As to the final
factor, public interest, we submit that public interest is also served through the prompt resolution
of disputes.


Court-04
           Case 1:20-cv-10263-JMF Document 30 Filed 04/06/21 Page 4 of 4

The Hon. Jesse M. Furman
April 6, 2021
Page 4 of 4


        Plaintiff’s argument regarding the Fifth Amendment is equally unavailing. In Capak v.
Epps, 18-cv-4325, 2018 U.S. Dist. LEXIS 215139 (S.D.N.Y. Dec. 21, 2018), the party seeking the
stay argued that if the action was not stayed, “he will be forced to choose between invoking his
Fifth Amendment right against self-incrimination in the civil proceeding … and jeopardizing [his
criminal case]” Id. at * 10. The Court denied the motion and, citing the very case Plaintiff relies
on, Luis Vuitton, noted: “A [party seeking a stay] has no absolute right not to be forced to choose
between testifying in a civil matter and asserting his Fifth Amendment privilege.” Louis Vuitton,
676 F.3d at 99. Plaintiff also fails to mention that in Luis Vuitton, the Second Circuit ruled that
the district court did not abuse its discretion in denying the stay. Id. at 104.

       The Parties thank you for your courtesy and cooperation in this matter.


By:           /s/                                             By:           /s/
Delmas A. Costin, Jr., Esq.                                   Russell E. Adler, Esq.
930 Grand Concourse, Suite 1F                                 450 Lexington Avenue, 4th Floor
Bronx, New York 10451                                         New York, NY 10017
(718) 618-0589 (O)                                            (646) 504-3299 (O)
(347) 510-0099 (F)                                            (646) 791-1913 (F)
dacostin@dacostinlaw.com                                      russ@radlerlawpllc.com




Attorneys for Plaintiff                                       Attorneys for Defendants


Having reviewed this letter, the Court concludes that a stay is appropriate but is not inclined to
grant an indefinite stay. Accordingly, this case is hereby STAYED through June 7, 2021. The
parties shall file another joint letter by that date advising the Court of the status of the criminal
investigation and the parties' views on appropriate next steps, including whether the stay should
be lifted. If there are material developments in the criminal investigation before that date, the
parties shall promptly advise the Court. The initial pretrial conference is ADJOURNED to June
15, 2021, at 4:30 p.m.

                                               SO ORDERED.




                                                      April 6, 2021



Court-04
